Citation Nr: 1146613	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  05-01 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to August 1987 

This matter came to the Board of Veterans' Appeals (Board) from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued a 10 percent evaluation for DJD of the right knee.  

In July 2009 the Veteran testified before the undersigned sitting at the RO.  He also testified before a hearing officer at the RO in November 2011.  Transcripts of both hearing are in the file.

In October 2009, the Board remanded the case for further development to include obtaining available employment records and affording the Veteran further VA examination.  The case has since been returned to the Board for further appellate consideration.

The claim for a TDIU is REMANDED to the RO via the Appeals Management Center in Washington, D.C. VA will notify the Veteran if further action is required on his part. 


FINDING OF FACT

The competent and credible evidence of record is against a finding that the Veteran's DJD of the right knee, even taking into account his complaints of pain, is manifested by flexion limited to 45 degrees and/or extension limited to 10 degrees or by slight instability, at any time during the pendency of the appeal.


CONCLUSION OF LAW

The Veteran has not met the criteria for a rating in excess of 10 percent for DJD of the right knee at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability; the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that letters dated in May 2003, May 2008, and March 2010 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, while the Veteran may not have been provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the April 2011 supplemental statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, even if the above letters did not provided adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and the supplemental statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the July 2009 Board hearing, the Veteran was assisted at the hearing by an accredited representative from the Texas Veteran's Commission.  The representative and the Acting Veterans' Law Judge asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased evaluation.  Therefore, the Board finds that, consistent with Bryant, the Acting Veterans' Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claims files all identified and available post-service treatment records including, in substantial compliance with the Board's remand directions, his records from the VA Central Texas Health Care System and Drs. Scott and White Medical Practice.  See 38 U.S.C.A. § 5103A(b).  

As to his employment information, in reply to VA's March 2010 request for these records as directed by the Board's remand, in April 2010 the Veteran notified VA that none of the records were available because this ex-employers had gone out of business.  Therefore, the Board finds that there has been substantial compliance with the terms of the remand request regarding attempting to obtain these records.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The Veteran was afforded VA examinations in June 2003, July 2005, April 2006, February 2007, August 2010, and April 2011, which the Board finds are adequate for rating purposes because the examiners, after a review of the record on appeal and/or after taking a detailed and accurate medical history from the claimant as well as a comprehensive examination of the claimant, provided medical evidence as to the severity of his DJD of the right knee throughout the rating period that allows the Board to rate the right knee for the entire period of this appeal.   See 38 U.S.C.A. § 5103A (d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  As to the post-remand VA examinations in 2010 and 2011, the Board finds that for these same reasons that there has been substantial compliance with the terms of the Board's remand request.  See Stegall, supra; D'Aries, supra; Dyment, supra.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran asserts that his DJD of the right knee meets the criteria for a higher evaluation.  It is also requested that the Veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine is considered a major joint.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The July 2003 rating decision continued the 10 percent rating for the DJD of the right knee under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis, Diagnostic Code 5003.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis, provides that when arthritis is established by X-ray findings it will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  Where the limitation of motion of the specific joint involved is noncompensable under the appropriate Diagnostic Codes, a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight recurrent subluxation or lateral instability will be rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling.  And, severe recurrent subluxation or lateral instability warrants a 30 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of the knee is limited to 45 degrees a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees a 20 percent rating is in order.  If flexion of the knee is limited to 15 degrees a 30 percent rating is in order.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order.  If extension of the knee is limited to 30 degrees a 40 percent rating is in order.  

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), the Court held that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.  

In this regard, VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both limitation of motion due to arthritis and instability, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  The basis for this opinion was that the applicable rating criteria, "suggest that those Codes apply either to different disabilities or to different manifestations of the same disability..."  VAOPGCPREC 23-97. 

VA General Counsel has also held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.

The Veteran was afforded VA examinations in June 2003, July 2005, April 2006, February 2007, August 2010, and April 2011.  As to Diagnostic Codes 5260 and 5261, the range of motion of the right knee at these VA examinations, taking into account his complaints of pain and/or after repetitive testing, were 0 to 100 degrees (see June 2003 VA examination), 0 to 90 degrees (see July 2005 and April 2006 VA examinations), 0 to 94 degrees (see February 2007 VA examination), 0 to 90 degrees (see August 2010 VA examination), and 0 to 100 degrees (see April 2011 VA examination).  (Full range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II).  The VA examinations also revealed crepitus but no additional limitation of motion with pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

At the April 2011 VA examination the examiner also opined the Veteran's right knee DJD was severe.  The impact on his occupational activities was decreased mobility and strength with problems lifting and carrying items.  The impact on his usual daily activities were none for feeding, toiletry, grooming, or driving; mild for dressing, bathing, and traveling; moderate for chores and shopping; severe for exercise and recreation; and it prevented him from participating in sports.

While, treatment records show the Veteran's complaints, diagnoses, or treatment for right knee pain, swelling, and limitation of motion as well as undergoing a number of arthroscopic surgeries, nothing in these records show his adverse right knee symptomatology, including his lost range of motion, worse than was seen in the above VA examinations.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Therefore, even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, the Board does not find that the Veteran's functional losses equate to the criteria required for a 20 percent rating under Diagnostic Code 5260 because flexion of the knee is not limited to 30 degrees; or, for a 20 percent rating under Diagnostic Code 5261 because extension of the knee is not limited to 15 degrees.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

The Board also finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, the Board does not find that the Veteran's functional losses equate to the criteria required for separate compensable ratings under Diagnostic Code 5260 and under Diagnostic Code 5261 because flexion of the knee is not limited to at least 45 degrees and extension of the knee is not limited to at least 10 degrees.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a; VAOPGCPREC 9-2004.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

As to a separate rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the August 2010 VA examination identified anterior/posterior instability.  However this was within a month of the Veteran undergoing arthroscopic surgery of the right knee.  He was within the initial recuperative period following surgery.  Moreover, at none of the earlier VA examinations was right knee instability reported and at the subsequent April 2011 VA examination the examiner found no evidence of instability.  There is no contradicting medical opinion of record.  See Colvin, supra.  Therefore, because there is no evidence in the record that suggests any subluxation at any time during the rating period, nor any evidence of chronic instability much less evidence of current instability in the right knee, a separate compensable rating is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  VAOPGCPREC 23-97; VAOPGCPREC 9-98.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

As to the Veteran's claims that his DJD of the right knee is worse than is compensated for by his schedular rating, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for his DJD of the right knee is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's DJD of the right knee with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  Specifically, there simply is no objective evidence that his DJD of the right knee, acting alone, has resulted in frequent periods of hospitalization or in marked interference with employment.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  While the record documents numerous arthroscopic surgeries, the record does not show that these surgeries caused overly long hospital stays or caused marked interference with employment.  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that the service-connected DJD of the right knee causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.  This is true throughout the period of time during which his claim has been pending.  Fenderson, supra.

As to the Veteran's testimony and written statements to VA and his representative's assertions, while the claimant is competent and credible to report on what he can see and feel and his representative is competent and credible to report on what he can see, the Board finds more competent and credible the opinion provided by the medical experts at the VA examinations as to the severity of his DJD of the right knee than these lay claims.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra; Also see Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for a higher evaluation for a DJD of the right knee must be denied.  


ORDER

A higher evaluation for a DJD of the right knee is denied at all times during the pendency of the appeal.


REMAND

The evidence of record raises the issue of entitlement to a TDIU.  Specifically, the record includes claims by the Veteran that his service connected bilateral knee disabilities acting together make it impossible for him to work in his job as a cook because he cannot stand for long periods of time.  Moreover, in the April 2011 VA examination it was noted that the Veteran was no longer employed and was retired.  In this regard, the Board notes that the Veteran is only 48 years old and was employed at the time of his prior VA examination in August 2010.  Therefore, if he is now retired as reported by the April 2011 VA examiner, the Board finds that the record raises the question of whether his service connected disabilities caused him to stop working.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a TDIU if the appellant claims he is unable to work due to a service connected disability).  

However, the Board also finds that the record is insufficient for the Board to make a determination as to the TDIU claim.  Therefore, the Board finds that a remand is required to, among other things, provide the Veteran with notice of the laws and regulations governing a TDIU; obtain and associate with the record all evidence identified by the claimant that could support his claim for a TDIU; obtain employment information including whether the appellant is currently working; and to obtain a VA opinion as which his service connected disabilities prevent him from obtaining and maintaining substantially gainful employment.  See 38 U.S.C.A. § 5103a, 5103A(d), (b); 38 C.F.R. § 19.31 (2011).

Accordingly, this issue is REMANDED to the AMC/RO for the following actions: 

1.  The AMC/RO should provide the Veteran with VCAA notice in accordance with the Court's holding in Dingess, supra; 38 U.S.C.A. §§ 5103, 5103A; and 38 C.F.R. § 3.159 with respect to his claim for a TDIU.

2.  The AMC/RO should send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to VA.

3.  The AMC/RO should also contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for a TDIU.  Based on his response, the AMC/RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file.  If any identified records cannot be obtained, the Veteran and his representative should be notified of this fact.

4.  After undertaking the above development to the extent possible, the AMC/RO should schedule the Veteran for a VA examination.  The claims folder, including a copy of this Remand, should be made available to the examiner and reviewed in conjunction with the examination.  All necessary tests should be conducted.  The examiner is asked to obtain a complete occupational history from the Veteran, if possible.  Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's service- connected disabilities, without consideration of his non-service-connected disabilities and without regard to his age, render him unable to secure and/or follow a substantially gainful occupation.  A complete rationale for all opinions expressed must be provided, to include reference to specific clinical findings or documents in the claims file. 

Note 1:  In providing an answer to the above question, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

5.  The AMC/RO should notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable. 

6.  Following any other indicated development, the AMC/RO should adjudicate the claim for a TDIU.  If any benefit sought on appeal remains denied, the AMC/RO should thereafter provide the Veteran and his representative with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue on appeal including the laws and regulations governing a TDIU.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


